              Case 1:19-cr-00326-KMW Document 14 Filed 11/20/19 Page 1 of 1



                                                                           USDSSDNY
                                 RICHARD SIMON
•~~v~nz~jfW
CHAM5\::RS OfKlMBA     M. WOOD
                                         ATTORNEY AT LAW
                                        227 Church Street, Suite lG
                                          New Haven, CT 06510
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC#: - - - - - : -- - r - - - -
                                                                           DATE FILED:      1, I~ 1cr
                                                                                                1/
       u.s.o.J.-S.D.N .Y.                     (631)-766-8762
                                        rsimonesq@yahoo.com

                                                  November 20, 2019

  To: Honorable Kimba Wood
      District Court Judge/Southern District of New Yor'M F~,~o                           ENDORSEo-
   Re: USA v. Cruz; 19-CR-326

  I have been retained herein by the defendant. Attorney Martin
  Samuel Cohen (Federal Defenders of New York) had appeared for
  defendant and attended the initial conference (9/19/2019) and
  the Bail Hearing (10/28/2019). I informed attorney Cohen the
  defendant had elected to change counsel; he will cooperate in
  transferring all relevant case documents to me forthwith.

  This substitution of counsel won't cause delay; I have sufficient
  time to prepare for the scheduled conference on 12/17/2019. I
  today filed my Notice of Appearance. If the court deems this
   letter sufficient as permitting attorney Cohen's withdrawal, I have
   provided space at the foot hereof for this to be "so ordered" .

   If the court requires anything further from me or attorney Cohen
   for this substitution of counsel, please advise.

          1fu- ~             ~~-                         Res pectfu Ily,
     ~1"MA -~ ~                                          /s/ RS, ESQ.
     flvv .   S~.
                             /( -21 -   11               RICHARD SIMON, ESQ.
   SO ORDERED:

   ., ( ~                yYL,~
